It is contended by appellants, under proper assignments, that under the issues and proof in this case there should have been no recovery by appellee. As to whether the defense that the certificate of insurance was forfeited for nonpayment of dues at the time of the death of the insured can be sustained must depend upon the time it should be said from the evidence that the insured died. The burden of proof was upon the appellee, in order to recover on the certificate, to show the time at which the insured died and that at the time of his death the certificate was in force under its terms. It was an admitted fact that the certificate was canceled January 1, 1906, for nonpayment of premiums. The wife had paid the premiums from 1902 to the date mentioned, but not afterwards. It appears conclusively from the evidence that the Insured has not been heard of since the fall of 1902. As tending to show, though, that the insured was dead, and the time of death, the appellee proved that at the time he left home in 1901 he was in ill health, and continued that way until the fall of 1902, when he was last seen or heard of. And the court drew the Inference from the insured's general ill condition of health that he "died at some time after September 7, 1902, and before December 31, 1905." if we must accept as controlling the legal presumption of the death of the insured at the expiration of the seven years from the time he was last heard of, and declare the rights of the parties upon the basis of his death in the year 1909, it would necessarily follow, in view of the further fact that the certificate was forfeited in 1906, that appellee has failed to show a legal right to recover on the certificate. But, in view of the court's finding that death, in fact, occurred before December 31, 1905, and assuming, as we must, that such finding was correct, it would be entirely variant with such ascertained fact to indulge any presumption of death at the end of seven years. The appellee insists that the court was authorized to make this finding, as a subject of distinct proof, from the special circumstances in evidence. By following the fact found by the court, the insured died while the certificate was in force.
Second, as to the defense of limitation interposed by appellants: Taking, as we must, the finding of the court that, in point of fact, the insured died at a time before December 31, 1905, it is believed that the conclusion is inevitable that the bar of the statute of limitations of four years is complete. The suit on this certificate was filed April 21, 1914. The certificate by its terms was payable "upon satisfactory proof of the death of said member." The liability of the insurance company to the beneficiary therefore rested only on reasonable proof that the insured was dead. As the loss or amount of the certificate was payable on the fact of the death of the insured being sufficiently established, the suit might first have been brought to enforce payment when the insured died; and, as the action might first have been brought to enforce liability when the insured died, the time within which a suit must be brought legally began to run from that time. Limitation here would be computed, not from 1909, as the end of seven years' absence, but from the time of death in point of fact found by the court, which was before December 31, 1905. Davie v. Briggs, 97 U.S. 628, 24 L. Ed. 1086.
The judgment is reversed, and here rendered for appellants, with costs of the trial court and of this appeal.